UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-13998 Insperity, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0479645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19001 Crescent Springs Drive Kingwood, Texas (Address of principal executive offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code):(281) 358-8986 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of July 24, 2012, 25,720,605 shares of the registrant’s common stock, par value $0.01 per share, were outstanding. TABLE OF CONTENTS Part I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II Item 1. Legal Proceedings 32 Item 1a. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS INSPERITY, INC. CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS June 30, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities Accounts receivable, net: Trade Unbilled Other Prepaid insurance Other current assets Income taxes receivable — Deferred income taxes Total current assets Property and equipment: Land Buildings and improvements Computer hardware and software Software development costs Furniture and fixtures Aircraft Accumulated depreciation and amortization ) ) Total property and equipment, net Other assets: Prepaid health insurance Deposits – health insurance Deposits – workers’ compensation Goodwill and other intangible assets, net Other assets Total other assets Total assets $ $ - 3 - Table of Contents INSPERITY, INC. CONSOLIDATED BALANCE SHEETS (Continued) (in thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Payroll taxes and other payroll deductions payable Accrued worksite employee payroll cost Accrued health insurance costs Accrued workers’ compensation costs Accrued corporate payroll and commissions Other accrued liabilities Income taxes payable — Total current liabilities Noncurrent liabilities: Accrued workers’ compensation costs Deferred income taxes Total noncurrent liabilities Commitments and contingencies Stockholders’ equity: Common stock Additional paid-in capital Treasury stock, at cost ) ) Accumulated other comprehensive income, net of tax 58 24 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. - 4 - Table of Contents INSPERITY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues (gross billings of $3.039 billion, $2.731 billion, $6.271 billion and $5.619 billion, less worksite employee payroll cost of $2.520 billion, $2.258 billion, $5.156 billion and $4.610 billion, respectively) $ 519,256 $ 472,903 $ 1,114,433 $ 1,009,284 Direct costs: Payroll taxes, benefits and workers’ compensation costs Gross profit Operating expenses: Salaries, wages and payroll taxes Stock-based compensation Commissions Advertising General and administrative expenses Depreciation and amortization Operating income Other income (expense): Interest, net Other, net 20 — 4 Income before income tax expense Income tax expense Net income $ Less net income allocated to participating securities ) Net income allocated to common shares $ Basic net income per share of common stock $ Diluted net income per share of common stock $ See accompanying notes. - 5 - Table of Contents INSPERITY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income: Unrealized gain (loss) on available-for-sale securities, net of tax (1
